DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the Amendment dated September 14, 2022.  Currently, claims 1, 5-15, and 18 are pending in the application.  Claims 8-13 remain withdrawn.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Regarding claim 14:  line 6 indicates “based members” and it should read “base members”.  Regarding claim 15:  line 2 reads “a tope surface” and should be “top surface”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 5-7, 14, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Segall (US Patent No 8,677,698).

Referring to claim 1:  Segall teaches a first base member (item 16); a second base member (item 16) coupled with the first base member; 5 at least one frame member (item 40) defining a cavity, wherein the at least one frame member is coupled with the first base member and the second base member, wherein the first base member and the second base member are partially positioned within the cavity of the at least one frame member (figure 2); and  6 at least one cover (item 12) coupled with the at least one frame member.

Referring to claim 2:  Segall teaches all the limitations of claim 1 as noted above.  Additionally, Segall teaches further comprising another frame member coupled with a top surface of 8 the at least one frame member (item 28, figure 4).

Referring to claim 5:  Segall teaches all the limitations of claim 1 as noted above.  Segall does not specifically teach the at least one base member is coupled to 14 ground.  However, Segall teaches placing and leveling the panels (col 5, lines 19-24).
	It would have been obvious to one of ordinary skill in the art to recognize that Segall would intend that the structure be coupled to ground when being leveled in order to provide a stable surface to support the structure.

Referring to claim 6:  Segall teaches all the limitations of claim 1 as noted above.  Additionally, Segall teaches another cover (item 12 figure 2) coupled with the at 16 least one frame member.

Referring to claim 7:  Segall teaches all the limitations of claim 1 as noted above.  Segall does not specifically teach the at least one cover comprises a first surface 18 with a brick texture, stacked stone texture, or wood texture.  However, Segall teaches choosing an exterior to appropriately simulate desired indigenous environment (col 3, lines 52-54).
	It would have been obvious to one of ordinary skill to create the device taught by Segall with any desired outer appearance as indicated by Segall in order to blend with the surroundings.  It would have been obvious to choose brick, stone or wood in order to match surrounding buildings.

Referring to claim 14:  Segall teaches providing a first base member (item 16);  providing a second base member (item 16); coupling the first base member with the second base member (figure 2); positioning a portion of the first base member and a portion of the second base member within a cavity defined by a frame member (figure 2); 9 coupling a frame member (item 40) with the first base member and the second base member; and 10 coupling a cover (item 12) with the frame member.

Referring to claim 15:  Segall teaches all the limitations of claim 14 as noted above.  Additionally, Segall teaches coupling another frame member (item 28, figure 4) with a top surface of 12 the frame member.

Referring to claim 18:  Segall teaches all the limitations of claim 14 as noted above.  Segall does not specifically teach further comprising coupling the first base member with 18 ground.  However, Segall teaches placing and leveling the panels (col 5, lines 19-24).
	It would have been obvious to one of ordinary skill in the art to recognize that Segall would intend that the structure be coupled to ground when being leveled in order to provide a stable surface to support the structure.

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.
Applicant has argued that Segall does not teach a portion of the first and second base members are accommodated within the cavity of the frame.  However, the Examiner contends that the cavity, defined as the interior portion within the surrounding frame, would surround the multiple item 16 to meet the limitations.
Applicant has argued that the members are not within a cavity defined by the frame member.  However, the Examiner contends that the frame member item 40 creates a cavity within the interior portion.  This cavity contains multiple item 16 which define the two base members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635